Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-6 and 11-16 in the reply filed on August 30th, 2022 is acknowledged. Claims 1 and 11 have been amended. Claims 7-10 and 17-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-6 and 11-16 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1. 3-5, 11, 13-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 2019/0157371, hereinafter as Yi ‘371) in view of Im (US 2018/0190748, hereinafter as Im ‘748).
Regarding Claims 1 and 11, Yi ‘371 teaches a manufacturing method of a display panel, comprising following steps: providing a substrate and forming a driving circuit layer (or TFT array layer) on the substrate (100; [0051]); 
forming a first type of anode (Fig. 3, (221); [0046]) and a second type of anode (Fig. 3, (211); [0046]) on the driving circuit layer, wherein a material of the first type of anode is a transparent material (light-transmissive), a material of the second type of anode is a non-transparent material (reflective), and the first type of anode is disposed adjacent to the second type of anode (see Fig. 3); 
forming a light-emitting layer (203; [0050]) on the first type of anode and the second type of anode; and 
forming a first type of cathode (222; [0046]) and a second type of cathode (212; [0046]) on the light-emitting layer, wherein a material of the first type of cathode is a non-transparent material (reflective), a material of the second type of cathode is a transparent material (light-transmissive), the first type of cathode corresponds to the first type of anode, and the second type of cathode corresponds to the second type of anode (see Fig. 3).  
Thus, Yi ‘371 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the transparent material comprises indium tin oxide, and the non-transparent material comprises silver or magnesium”.
However, Im ‘748 teaches the transparent material comprises indium tin oxide (see para. [0067], and the non-transparent material comprises silver (see para. [0066]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yi ‘371 by having the transparent material comprises indium tin oxide, and the non-transparent material comprises silver or magnesium in order to improve the performance (e.g. enhances a light transmittance and a color reproduction rate and bidirectional image display) of the display device (see para. [0009]) as suggested by Im ‘748.

Regarding Claims 3 and 13, Yi ‘371 teaches the step 2of forming the first type of anode and the second type of anode on the driving circuit layer, wherein the material of the first type of anode (221) is the transparent material (light-transmissive), the material of the second type of anode (211) is the non-transparent material (reflective), and the first type of anode is disposed adjacent to the second type of anode, comprises: forming the first type of anode and the second type of anode on the driving circuit layer respectively by masks in two vacuum evaporation processes (see para. [0047]).  

Regarding Claims 4 and 14, Yi ‘371 teaches forming the first type of anode (221) and the second type of anode (211) on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same vacuum evaporation process (see para. [0047]).  

Regarding Claims 5 and 15, Yi ‘371 teaches the step of forming the first type of cathode 9222) and the second type of cathode (212) on the light-emitting layer (203), wherein the material of the first type of cathode is the non-transparent material (reflective), the material of the second type of cathode is the transparent material (light-transmissive), the first type of cathode corresponds to the first type of anode, and the second type of cathode corresponds to the second type of anode, comprises: forming the first type of cathode and the second type of cathode on the light-emitting layer respectively by masks in two vacuum evaporation processes (see para. [0048]).  

Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘371 and Im 748 as applied to claim 1 above, and further in view of Yan (US 2017/0162606, hereinafter as Yan ‘606)
Regarding Claims 2 and 12, Yi ‘371 and Im ‘748 are shown to teach all the features of the claim with the exception of explicitly the limitations: “forming a light shielding layer, a buffer layer, and an active layer on the substrate in a stack; depositing a first metal layer on the active layer and patterning the first metal layer to form a gate electrode; patterning to form a dielectric layer on the gate electrode, wherein the dielectric layer is provided with through-holes on the active layer; and patterning to form a source electrode and a drain electrode on the through-holes”.  
However, Yan ‘606 teaches forming a light shielding layer (Fig. 9A, (14); [0018]), a buffer layer (15; [0018]), and an active layer (17; [0018]) on the substrate  (13; [0018]) in a stack; depositing a first metal layer (21; [0019]) on the active layer and patterning the first metal layer to form a gate electrode; patterning to form a dielectric layer on the gate electrode, wherein the dielectric layer (Fig. 9F, (23); [0020]) is provided with through-holes on the active layer; and patterning to form a source electrode (29L1; [0021]) and a drain electrode (29L2; [0021]) on the through-holes..
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yi ‘371 and Im ‘748 by forming a light shielding layer, a buffer layer, and an active layer on the substrate in a stack; depositing a first metal layer on the active layer and patterning the first metal layer to form a gate electrode; patterning to form a dielectric layer on the gate electrode, wherein the dielectric layer is provided with through-holes on the active layer; and patterning to form a source electrode and a drain electrode on the through-holes in order to improve the light transmittance of the array substrate structure (see para. [0025]) for the purpose of providing a more efficiency light emitting diode device as suggested by Yan ‘606.

Regarding Claims 6 and 16, Yi ‘371 teaches the step of forming the first type of cathode (222) and the second type of cathode (212) on the light-emitting layer (203), wherein the material of the first type of cathode is the non-transparent material (reflective), the material of the second type of cathode is the transparent material (light-transmissive), the first type of cathode corresponds to the first type of anode (221), and the second type of cathode corresponds to the second type of anode (211), comprises: forming the first type of cathode and the second type of cathode on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same 3vacuum evaporation process (see para. [0047]).
Furthermore, it has been held to be within the general skill of a worker in the art to form the first type of cathode and the second type of cathode on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same 3vacuum evaporation process on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to perform the process of forming the first type of cathode and the second type of cathode on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same 3vacuum evaporation process when this allows a good flow with the other steps in the fabrication process.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 11-16 filed on August 30th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829